Citation Nr: 0433930	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  98-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability secondary to service connected flat feet.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Buffalo, New York.

Historically, the Board first reviewed the appeal in March 
2000, when it reopened the claim for service connection for a 
bilateral knee condition based on new and material evidence, 
but denied the claim on the merits.  The veteran appealed the 
Board decision to the Court of Appeals for Veterans Claims 
(Court), which granted a joint motion to remand that issue to 
the Board for further evidentiary development and further 
elaboration on the reasons and bases for its denial.  


FINDING OF FACT

The medical evidence is at least in equipoise in showing that 
the veteran's bilateral knee disability was aggravated by his 
service-connected  bilateral flat feet.  


CONCLUSION OF LAW
 
Secondary service connection for a bilateral knee disability 
based on aggravation is warranted.  38 U.S.C.A. § 5107  (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

FACTUAL BACKGROUND

Service medical records reflect the veteran complained of 
stiffness in all joints during calisthenics and pain in his 
knees.  On examination of the joints in July 1943, the 
veteran had no swelling, tenderness, or limitation of motion.  
Service medical records are negative for diagnosis of a knee 
disability.  The veteran was diagnosed with second-degree pes 
planus, bilateral.

The veteran had no complaints pertaining to the knees when 
examined by the VA in May and October 1958 for compensation 
purposes.

VA records show various complaints pertaining to the knees, 
such as discomfort and increasing stiffness in the joints.  A 
diagnosis of arthritis of the knees was made in August 1969.

The veteran continued to complain of severe bilateral knee 
pain upon a VA examination in December 1970.  the clinical 
evaluation of the knees at that time was normal.  

D.C.S., M.D.  submitted a statement in August 1980, stating 
that he placed the veteran on medication on sporadic 
occasions since 1976, to alleviate complaints of pain in the 
lower extremities, which may or may not have been caused by 
flat feet.

Office notes from R.J.B., D.O., dated from June 1981 to 
October 2003, show continued complaints pertaining to the 
knee pain, aches, and stiffness.  Dr. B. wrote in a statement 
dated in January 1992, which reported that he had been 
treating the veteran since 1981 for back and knee pain, and 
associated myofascial trigger point dysfunction.  Dr. B. 
pointed out that the veteran had been service connected for 
his flat feet for over 30 years.  He opined that there was 
certainly an intimate structural relationship associated with 
his ongoing knee pain and his flat feet problem.
 
VA outpatient records show the veteran presented in January 
1997 with complaints of multiple joint aches over the past 40 
years.  Examination demonstrated range of motion of the knees 
was within normal limits with no more than moderate pain.  
There was no crepitation or swelling.  The assessment was 
probable inflammatory systemic arthritis.   

The veteran underwent a compensation and pension physical 
examination in September 1997.  The veteran gave a history of 
knee pain in service.  His current complaint also indicated 
knee pain and problems with his feet.  He indicated he wore 
arch supports, but they provided very little relief.  The 
physical examination revealed slight lateral instability in 
the lateral medial axis of both knees, but none in the 
anterior posterior axis.  Lateral instability was more marked 
on the right than the left.  The examiner concluded that 
there was evidence of pes planus, second degree, with slight 
pronation.  There was also evidence of some knock-kneed 
posture of the knees with slight increase in mobility, 
probably related to degenerative joint disease of his knees, 
associated with chronic arthritis of his lumbosacral spine.  
Interpretation of x-rays showed slight narrowing of medial 
joint space bilaterally, but was otherwise negative.  The 
examiner's conclusion was as follows: (1) a 75-year old man 
with evidence of arthritis of the spine and knees, and (2) 
pes planus, bilateral symptomatic.

The veteran testified at a Travel Board in September 1999.  
He indicated that he was hospitalized for knee and back pains 
for approximately three months in 1943.  (Transcript (T.) at 
p. 4)  At the time he was putting exercise equipment together 
and testing it for safety.  They engaged in rigorous 
exercise.  (T. at pp. 4-5)  The veteran continued to have 
difficulties with his knee from that time on.  This was due 
to over exertion in the service, not his flat feet, or 
rheumatic fever, or a specific accident in service.  (T. at 
pp. 5-10)

Report of a compensation and pension physical examination in 
December 2001.  The veteran indicated he has had knee pain 
since 1942, but it has intensified over the preceding three 
years.  Following physical examination and x-rays of the 
knees, the diagnosis was osteoarthritis of both knees.  The 
examiner concluded that it is at least as likely as not that 
the veteran's knee conditions are age related degenerative 
changes rather than due to any foot disorder.  The examiner 
opined that there is no cause or relationship of pes planus 
to osteoarthritis of the knees.  In this regard, he indicated 
the proximal symptoms of pes planus are usually muscular in 
the form of calf discomfort.  

The veteran underwent a VA examination in January 2004.  The 
examiner noted that he examined the veteran in December 2001.  
He noted that the question posed to him was whether it is at 
least as likely as not that the veteran's service connected 
flat feet condition aggravated a bilateral knee disability.  
After reviewing the claims file and examining the veteran, 
the examiner opined that the veteran's knee conditions were 
age related rather than secondary to a bilateral mild pes 
planus.  He stated that severe pes planus could possibly 
transmit abnormal valgus stresses to the knee joints, but the 
veteran's pes planus is minimal with no heel cord deviation 
or forefoot pronation.  The examiner also pointed out that 
the veteran has gout, which could also be responsible for the 
chondrocalcinosis of the knee joints.  He concluded that it 
is at least as likely as not that the veteran's bilateral 
mild pes planus has no causal relationship to the development 
of his bilateral knee osteoarthritis.

LAW AND REGULATIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
make a showing of chronic disease in service, a combination 
of manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).



ANALYSIS

The Board finds that there is competent evidence that both 
supports and goes against the veteran's claim that his 
bilateral knee disability was aggravated by his service-
connected flat feet.  Dr. B. wrote in a statement dated in 
January 1992, in pertinent part, that he had been treating 
the veteran since 1981 for back and knee pain, and associated 
myofascial trigger point dysfunction, that the veteran had 
been service-connected for his flat feet for over 30 years, 
and there was "certainly an intimate structural relationship 
associated with his ongoing knee pain and his flat feet 
problem."  While the veteran's long-standing primary care 
physician did not assert that the veteran's flat feet caused 
his bilateral knee disability, to include arthritis, a fair 
reading of the opinion, in the Board's judgment, supports a 
finding of aggravation.  

On the other hand, a VA physician who examined the veteran 
indicated in his rationale and an addendum that there is no 
causal relationship between the veteran's bilateral pes 
planus and his bilateral knee osteoarthritis.  However, there 
are two problems with this physician's opinion.  First, he 
did not specifically address the question of aggravation 
despite a Board remand and RO request to do so in an addendum 
opinion.  Second, his conclusion that it is at least as 
likely as not that there was no causal relationship can be 
read to support the claim.  That is, if it is at least as 
likely as not that there is no causal relationship, then it 
logically follows that it is at least as likely as not that 
there is such a relationship.  While it is apparent from the 
rationale that this physician did not believe that there was 
any medical support for the causation question at issue, he 
did not alter the language in his conclusion when he 
submitted his addendum and, as noted above, he again failed 
to address the question of aggravation.  

The Board has considered whether to remand this case a second 
time to obtain another addendum or to request an examination 
with opinion from another physician.  However, this World War 
II veteran's appeal is more than 7 year old.  Since there is 
competent medical evidence that supports the veteran's claim 
that his bilateral knee disability was aggravated by his 
bilateral pes planus and the evidence that weighs against the 
claim is somewhat equivocal and incomplete, and considering 
the veteran's age and the length of time of this appeal, the 
Board finds that the evidence is in approximate equipoise as 
to whether the veteran's bilateral knee disability was 
aggravated by a service-connected disability.  In applying 
the benefit of the doubt rule that arises from such evenly 
divided evidence, the Board finds that service connection is 
warranted for a bilateral knee disability secondary to 
service connected flat feet on the basis of aggravation.  
38 C.F.R. § 3.310(a); Allen, supra.


ORDER

Service connection for a bilateral knee disability on the 
basis of aggravation by  service connected bilateral pes 
planus is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



